OPINION OF THE COURT
Kassal, J.
During the early morning hours of Saturday, January 29, 1987, a plastic garbage bag containing a badly decomposed body was discovered in an elevator at 425 West 25th Street in Manhattan, and the police were notified. Directed by residents of the building to apartment 7B, where it was believed that drugs were being sold, two detectives went to the 7th floor to investigate. While finding nothing suspicious in apartment 7B, the detectives were drawn to apartment 7A, from which a foul odor was emanating. The detectives knocked on the door of this apartment, where defendant lived with his wife and two stepdaughters, and defendant invited them to enter.
Despite the frigid January weather, all of the windows in the apartment were open, and defendant attributed this to his 17-year-old stepdaughter, Paula, having cleaned the apartment on the previous night. Paula, however, denied cleaning any part of the apartment except the bathroom, and said that *415she had not touched the windows. Defendant told the detectives that she was lying, the same response he gave when Paula’s six-year-old sister, Adrian, volunteered that the stench permeating the apartment was coming from a bag inside of the hall closet. Adrian opened the closet door to show the detectives, but the bag was no longer there.
When one of the detectives asked to speak with defendant’s wife, defendant told him that she had not been home since she went to Bellevue Hospital to have a full-length cast removed from her leg a week earlier. Mrs. White’s crutches were still in the apartment, however, and defendant explained that she was able to get around without them. As defendant discussed these various matters with the detectives, he moved freely around the apartment, getting dressed, cooking Adrian’s breakfast, getting her ready for school, and using the bathroom. He consented to the detectives’ looking around the apartment.
At approximately 10:00 A.M., defendant and his stepdaughters were asked to accompany Detective Michael Churchill to the 10th Precinct. Defendant was not under arrest, and had not been handcuffed, searched or frisked. At the precinct, defendant was neither accused of killing his wife nor threatened with arrest, and at one point went unescorted to a bathroom located near a stairwell leading out of the building. When offered something to eat, defendant accepted only water, saying that all he wanted was to assist in finding his wife.
In talks with detectives during the course of that morning, January 29, 1987, defendant told of several violent arguments between him and his wife, describing, for example, how he had wrested an iron pipe from her on New Year’s Eve, and struck her in self-defense, breaking her leg. That argument was caused by Mrs. White’s having brought home persons who stole cash, jewelry, and other items while Mr. White slept, and by her having told him, in coarse terms, of her latest infidelity.
On January 8, when the couple argued because defendant refused to purchase either liquor or marihuana for Mrs. White, she had him arrested for the previous week’s assault. Released the following day, defendant returned to the home in violation of an order of protection, and informed Eric Jones, Mrs. White’s son, that “someone would get hurt” if he had to go to jail.
At the precinct on January 29, after a search warrant, as *416well as defendant’s signed consent, had been obtained for the search of his apartment, defendant beckoned to Detective Churchill, who was conferring with other detectives, and volunteered to "tell [him] what really happened”. In a statement providing an account which he would later give at trial, defendant told the detective that on the morning of Thursday, January 22, he awoke at 6:00 a.m. and prepared breakfast for himself and Adrian, and then took the child to school. As he was leaving, Mrs. White yelled out that she wanted him to bring back some "reefer” and a "bottle”. Defendant further recounted how, upon returning to the apartment between 11:30 a.m. and 12:00 noon, Mrs. White was lying motionless and did not respond to his attempts to revive her. Defendant first told the detective that he had found his wife on the couch, but later said she was on the floor near the bathroom. When she continued to show no signs of life, defendant did not call the police or an ambulance. Instead he washed the body with a wet cloth, wrapped it in a bedspread, and put it in the closet. It remained there for one week, with defendant mopping up blood which seeped out from under the closet door.
Defendant’s statement to Detective Churchill also told of how he obtained large garbage bags from the building handyman on January 24, placed the body into them the following day, and put it back into the closet. In the days that followed, defendant went about his usual daily routine, until January 29, when he dragged the decomposing body from the closet at 3:00 a.m. and put it into the elevator. He then went out, bought beer, and met with people he knew from the street. Upon returning at about 4:00 a.m. to a lobby filled with police officers, defendant paid no attention to what was going on, but went to his apartment, cooked and ate, and then slept until he was awakened by the police at about 6:00 a.m.
When defendant’s statement was completed, Detective Churchill read it out loud, and defendant signed it after making and initialing a few corrections. During the time that defendant was giving his statement, the only officer present was Detective Churchill. Defendant had not been detained, arrested, handcuffed, placed in a cell, or accused of homicide.
At approximately 6:00 p.m., Detective Churchill received word from the Deputy Medical Examiner that Mrs. White’s death had been caused by a stab wound to the neck, and it was then that defendant was placed under arrest. In a search incident to his arrest, the police recovered from defendant’s *417jacket pocket a steak knife, keys and a pawn ticket which, it was later learned, was for the deceased’s rings.
Defendant’s primary argument on appeal asserts that his precinct statements should have been suppressed. The critical question is whether the statements were elicited during custodial interrogation, which triggers the constitutional mandate that an accused be informed of his rights pursuant to Miranda v Arizona (384 US 436, 444; People v Huffman, 41 NY2d 29, 33). Custodial interrogation takes place when a reasonable person in defendant’s circumstances, who is innocent of any crime, believes himself to be in custody. (People v Centano, 76 NY2d 837; People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851.) A suspect’s awareness that the police may have incriminating evidence against him is generally irrelevant in determining whether the questioning is custodial; the critical consideration is whether he reasonably believes his freedom is significantly restricted. (Matter of Kwok T., 43 NY2d 213, 219-220.)
The record before us fails to support any such reasonable belief. From the time of the initial police contact, which took place at defendant’s apartment, defendant’s movement was wholly unrestricted. He cooked breakfast, went to the bathroom, got dressed, and otherwise moved freely about his apartment. When he was requested, not ordered, to accompany detectives to the precinct, defendant, who had reported that his wife was missing, was not subjected to any force or physical restraint, but simply sat in the back seat of the police car with his stepdaughters. We also note that, in addition to the lack of physical restraint, defendant voluntarily accompanied the police to the precinct. (See, People v Winchell, 64 NY2d 826, 827; People v Morales, 42 NY2d 129, 137-138, cert denied 434 US 1018.)
Once at the precinct, defendant was permitted to move about and even went to the bathroom unescorted, despite a nearby staircase leading out of the building. Defendant was fully cooperative with the police, saying he "just wanted to help” and "find out what happened to [my] wife”. When Detective Churchill left to obtain a search warrant for his apartment, no one guarded or detained the unhandcuffed defendant, and he was never told that he was not free to leave. (See, People v Rodney P., 21 NY2d 1,10-11.) Finally, and perhaps most significantly, after the Deputy Medical Examiner adduced the cause of death to be a stab wound to the neck, and defendant was actually taken into custody, he was *418. frisked for the first time, and a steak knife was recovered from his pocket. We are in full agreement with the hearing court that it is "incredible” that a person in custody would be freely walking about a precinct with a weapon in his jacket pocket. Equally unlikely is the notion that a person who believed himself to be in custody, despite the fact that he was allowed to walk about the police precinct unescorted, would not have rid himself of a weapon.
For these reasons, defendant’s first argument on appeal is unanimously rejected.
Defendant next argues, and has persuaded our dissenting colleagues, that the trial court erred in denying his request to charge the jury on the affirmative defense of extreme emotional disturbance. Although "a defendant’s entitlement to a charge on a claimed defense is not defeated solely by reason of its inconsistency with some other defense raised or even with the defendant’s outright denial that he was involved in the crime”, the evidence must support the defense. (People v Butts, 72 NY2d 746, 748.) The affirmative defense of extreme emotional disturbance, which will reduce the crime of murder in the second degree to manslaughter in the first degree (Penal Law § 125.25 [1] [a]), requires that the defendant demonstrate, by a preponderance of the evidence: (1) that there exists an objectively reasonable explanation for his state of extreme emotional disturbance; and (2) that, subjectively viewed, defendant, in fact, acted under the influence of extreme emotional disturbance. (People v Moye, 66 NY2d 887, 890; People v Casassa, 49 NY2d 668, 678, cert denied 449 US 842.)
In the case at bar, an argument may be constructed with respect to the first prong, since there was evidence of Mrs. White’s infidelities and, in particular, the New Year’s Eve encounter to which she so crudely alluded upon returning home the morning of January 1, 1987. More problematic for defendant is the second prong, which requires that he establish, by a preponderance of the evidence, that he acted under extreme emotional disturbance when he stabbed her in the neck three weeks later. Although the Court of Appeals has recognized that extreme emotional disturbance may be present after a period of "simmering” (see, People v Patterson, 39 NY2d 288, 303, affd 432 US 197), the record before us reveals no such process of slow boil. Rather, a precipitous and violent altercation took place on New Year’s Eve, with defendant *419inflicting a serious—but not fatal—blow upon his wife. One week later, there was an argument because defendant refused to provide his wife with liquor or marihuana, and she had him arrested and charged with the January 1 assault. Another two weeks would elapse before defendant murdered her.
Contrary to the dissent’s assertion that the majority would deem this interval a sufficient "cooling off’ period "as a matter of law”, we find only that the record does not contain a sufficient basis to support a claim that defendant’s capacity was "diminished by mental trauma” and that his actions were "caused by a mental infirmity not arising to the level of insanity”. (People v Patterson, supra, at 302, 303.) Although it is plausible that defendant may have been angry, and this emotion "might sometimes serve as the 'reasonable explanation’ for the presence of 'extreme emotional disturbance’ [it is] not equivalent to the loss of self-control generally associated with that defense, and * * * not necessarily indicative of the 'mental infirmity’ ” necessary to establish the defense. (People v Walker, 64 NY2d 741, 743; People v Reeves, 163 AD2d 590.)
In short, while defendant’s denial that he killed his wife would not, of itself, foreclose application of the affirmative defense of extreme emotional disturbance, it served to deprive him of an opportunity to present evidence that he acted in such an emotional state, and resulted in a record which, absent speculation, is devoid of any basis for this affirmative defense. The evidence adduced by the People to establish his motive and intent—integral components of every criminal prosecution—did not supply defendant with this critical proof.
Accordingly, the judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered July 27, 1987, convicting defendant, after a jury trial, of murder in the second degree (Penal Law § 125.25 [1]), and sentencing him to an indeterminate term of imprisonment of from 15 years to life, should be affirmed.